DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on February 9, 2022 to the non-final Office action of November 9, 2022 is acknowledged. The Office action on the currently pending claims 1-10 and 12-20 follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mathew McKinney (Reg. No. 46920) on April 25, 2022.
The application has been amended as follows: 
Claim 1, Lns.12-13: the clause “the 
Claim 10, Ln.3: the clause “to supply air” should be amended to recite “to supply the air” in order to maintain proper antecedent basis with the air previously recited in claim 1.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 20, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 13, and 20, and at least in part, because claims 1, 13, and 20 recite the limitations:
(Claim 1): “a thermal-polarizing pipe coupled to the blower; and at least one pressure box coupled to the thermal-polarizing pipe, wherein the pressure box is configured to house electronics; wherein the thermal-polarizing pipe comprises an inner tube, an outer tube surrounding the inner tube forming an annular cavity between the inner and outer tubes, and a plastic membrane containing a solution within the annular cavity that is configured to transfer heat from the air flowing through the inner tube and towards the outer tube.”
(Claim 13): “a thermal-polarizing pipe coupled to a blower, wherein the blower is configured to supply the air through the thermal-polarizing pipe; and at least one pressure box coupled to the thermal-polarizing pipe, wherein the at least one pressure box is configured to house electronics; wherein the thermal-polarizing pipe comprises an inner tube, an outer tube surrounding the inner tube and forming an annular cavity between the inner and outer tubes, and a plastic membrane containing a solution within the annular cavity and configured to transfer heat from the air flowing through the inner tube and towards the outer tube.”
(Claim 20): “a thermal-polarizing pipe coupled to the blower, wherein the blower is configured to supply the air through the thermal-polarizing pipe, and at least one pressure box coupled to the thermal-polarizing pipe, wherein the at least one pressure box is configured to house electronics, the method comprising: recirculating the air from the at least one pressure box through the thermal-polarizing pipe and back to the at least one pressure box to cool the electronics.”
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1, 13, and 20, are believed to render said claims 1, 13, and 20 allowable over the prior art references of record, taken either alone or in combination.
Furthermore, absent impermissible hindsight and/or without rendering the device inoperable for its intended purpose, none of the prior art references of record, taken alone or in combination, are believed to render the present inventions unpatentable as claimed.
Regarding the scope of the thermal-polarizing pipe, Applicant submitted amended claims, an amended specification, and remarks to the Office on February 9, 2022, in order to address the claim objections and rejections made in the previous Office action. The amendments have been fully considered and accepted. Furthermore, Applicant’s remarks that “Nigsch et al. does not disclose or suggest the recited thermal-polarizing pipe” as claimed is now found persuasive. Therefore, the rejection provided for claim 20 in the non-final Office action of 11/09/2021 is now believed to be improper because the resulting combination would have to change the fundamental operation of the Nigsch reference, and would thus result in impermissible hindsight in order to arrive at the claimed device. The claim objections and rejections are hereby withdrawn.
Regarding the Office action for US application PCT/US20/46998, the action also indicates that the claims 1-20 are in condition for allowance. Therefore, it is believed that claims 1-10 and 12-20 of the instant application are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835